DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The objection to claim 32 is withdrawn in light of the currently filed claim amendments.
Applicant’s arguments with respect to claims 16, 21, 26 and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The argument is directed solely to a limitation added by amendment which necessitates the new ground of rejection below in view of the newly discovered teachings of Awad (US 2011/0222489). Though the limitation appears similar to cancelled claims 28 and “32B”, the form in which it is presented in these claims appears to the Examiner to constitute a different and new limitation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 39 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
RE claim 39, the claim is entirely identical to a limitation added by amendment to the end of claim 31.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-18, 21-23, 26-28, 31-32 and 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0036853, Kim hereafter) in view of Yerramalli et al. (US 2017/0280476, Yerramalli hereafter) and further in view of Awad (US 2011/0222489).
RE claims 16 and 21, Kim discloses a method and a user equipment (UE) in a wireless communication system, the UE comprising: a transceiver; and at least one processor configured to: determine and control the transceiver to perform carrier sensing on the frequency resource (Paragraph 219 and Figure 24); and transmit, to the BS, uplink data based on a result of the carrier sensing to the BS (Paragraph 205 and Figure 22).
Kim does not explicitly disclose receiving, from a base station (BS), downlink control information, DCI, for scheduling of uplink data, wherein the DCI includes interlace allocation information and resource block (RB) set allocation information; the determined frequency resource corresponding to a bandwidth of a frequency band, based on the RB set allocation information; and transmitting said uplink data further based upon the interlace allocation information, wherein the UE is configured with an interlaced allocation manner as an allocation manner of uplink frequency resources for transmitting the uplink data.
However, Yerramalli teaches receiving, from a base station (BS), downlink control information, DCI, for scheduling of uplink data, wherein the DCI includes interlace allocation information and resource block (RB) set allocation information (Paragraphs 94-97, the UE is allocated resources, e.g. resource blocks, by the base station via DCI. Paragraph 97 explicitly teaches that allocating of resources based on frequency resource interlace segments is beneficial at the expense of extra bits of signaling in DCI); and transmitting said uplink data further based upon the interlace allocation information, wherein the UE is configured with an interlaced allocation manner as an allocation manner of uplink frequency resources for transmitting the uplink data (Paragraphs 94-97, the UE is allocated resources, e.g. resource blocks, by the base station via DCI. The UE thereby determines resources by receiving and decoding DCI).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and UE of Kim with the teachings of Yerramalli in order to enable a higher granularity of resource allocation. 
Kim in view of Yermamalli does not explicitly disclose wherein the determined frequency resource corresponding to a bandwidth of a frequency band, based on the RB set allocation information
However, Amad teaches the determined frequency resource corresponding to a bandwidth of a frequency band, based on the RB set allocation information (At least paragraph 42 teaches a communication system which operates over a system bandwidth comprising a plurality of frequency blocks, each frequency block having a plurality of sub-carriers arranged in a sequence of resource blocks, each having a resource block index value that is unique within the system bandwidth. A user device receives resource allocation data encoding the determined allocation of resource blocks for the user device, wherein said resource allocation data encodes the relative position of the contiguous sequence within the system bandwidth; and determining the allocation of resource blocks within its operating bandwidth using the received resource allocation data. As such, Amad teaches that an allocation of resource blocks is directly related to the frequency block being allocated to the UE and as such allows the UE to determined the frequency resources assigned to it based upon the resource blocks.) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and UE of Kim in vie of Yerramalli with the teachings of Amad since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. 
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claims 17 and 22, Kim in view of Yerramalli and further in view of Amad discloses the method of claim 16 and UE of claim 21 as set forth above. Note that Yerramalli further teaches wherein the interlace allocation information comprises information bits indicting at least one interlace among a plurality of interlaces (Paragraphs 97 explicitly teaches that allocating of resources based on frequency resource interlace segments is beneficial at the expense of extra bits of signaling in DCI).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and UE of Kim with the teachings of Yerramalli in order to enable a higher granularity of resource allocation. 
RE claims 18 and 23, Kim in view of Yerramalli and further in view of Amad discloses the method of claim 16 and UE of claim 21 as set forth above. Note that Yerramalli further teaches wherein the RB set allocation information comprises information of a bandwidth of a frequency band for carrier sensing and information of a position of the frequency band (Paragraphs 94-97, the UE is allocated resources, e.g. resource blocks, by the base station via DCI. The UE thereby determines resources by receiving and decoding DCI)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and UE of Kim with the teachings of Yerramalli in order to enable a higher granularity of resource allocation. 
RE claim 26, Kim discloses a method performed by a base station (BS) in a wireless communication system, the method comprising: receiving, from the UE, uplink data (Paragraph 219 and Figure 24), wherein the uplink data is transmitted from the UE based on a result of a carrier sensing of the UE (Paragraph 205 and Figure 22).
Kim does not explicitly disclose transmitting, to a user equipment (UE), downlink control information, DCI, for scheduling of uplink data, wherein the DCI includes interlace allocation information and resource block (RB) set allocation information; and the uplink data is transmitted from the UE based on the interlace allocation information, wherein a frequency resource for the carrier sensing corresponding to a bandwidth of a frequency band that is determined based on the RB set allocation information, and wherein the UE is configured with an interlaced allocation manner as an allocation manner of uplink frequency resources for transmitting the uplink data.
However, Yerramalli teaches transmitting, to a user equipment (UE), downlink control information, DCI, for scheduling of uplink data, wherein the DCI includes interlace allocation information and resource block (RB) set allocation information (Paragraphs 94-97, the UE is allocated resources, e.g. resource blocks, by the base station via DCI. Paragraph 97 explicitly teaches that allocating of resources based on frequency resource interlace segments is beneficial at the expense of extra bits of signaling in DCI); and the uplink data is transmitted from the UE based on the interlace allocation information, and wherein the UE is configured with an interlaced allocation manner as an allocation manner of uplink frequency resources for transmitting the uplink data (Paragraphs 94-97, the UE is allocated resources, e.g. resource blocks, by the base station via DCI. The UE thereby determines resources by receiving and decoding DCI).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Kim with the teachings of Yerramalli in order to enable a higher granularity of resource allocation. 
Kim in view of Yerramalli does not explicitly disclose wherein a frequency resource for the carrier sensing corresponding to a bandwidth of a frequency band that is determined based on the RB set allocation information.
However, Amad teaches wherein a frequency resource for the carrier sensing corresponding to a bandwidth of a frequency band that is determined based on the RB set allocation information  (At least paragraph 42 teaches a communication system which operates over a system bandwidth comprising a plurality of frequency blocks, each frequency block having a plurality of sub-carriers arranged in a sequence of resource blocks, each having a resource block index value that is unique within the system bandwidth. A user device receives resource allocation data encoding the determined allocation of resource blocks for the user device, wherein said resource allocation data encodes the relative position of the contiguous sequence within the system bandwidth; and determining the allocation of resource blocks within its operating bandwidth using the received resource allocation data. As such, Amad teaches that an allocation of resource blocks is directly related to the frequency block being allocated to the UE and as such allows the UE to determine the frequency resources assigned to it based upon the resource blocks.) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Kim in view of Yerramalli with the teachings of Amad since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. 
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claim 31, Kim discloses a base station (BS) in a wireless communication system, the BS comprising: a transceiver; and at least one processor configured to: control the transceiver to receive, from the UE, uplink data (Paragraph 219 and Figure 24), wherein the uplink data is transmitted from the UE based on a result of a carrier sensing of the UE (Paragraph 205 and Figure 22).
Kim does not explicitly disclose transmitting, to a user equipment (UE), downlink control information, DCI, for scheduling of uplink data, wherein the DCI includes interlace allocation information and resource block (RB) set allocation information; and the uplink data is transmitted from the UE based on the interlace allocation information, wherein a frequency resource for the carrier sensing corresponding to a bandwidth of a frequency band that is determined based on the RB set allocation information, and wherein the UE is configured with an interlaced allocation manner as an allocation manner of uplink frequency resources for transmitting the uplink data and wherein the RB set allocation information indicates a bandwidth of frequency band identified based on a starting resource block for transmitting the uplink data.
However, Yerramalli teaches transmitting, to a user equipment (UE), downlink control information, DCI, for scheduling of uplink data, wherein the DCI includes interlace allocation information and resource block (RB) set allocation information (Paragraphs 94-97, the UE is allocated resources, e.g. resource blocks, by the base station via DCI. Paragraph 97 explicitly teaches that allocating of resources based on frequency resource interlace segments is beneficial at the expense of extra bits of signaling in DCI); and the uplink data is transmitted from the UE based on the interlace allocation information, and wherein the UE is configured with an interlaced allocation manner as an allocation manner of uplink frequency resources for transmitting the uplink data (Paragraphs 94-97, the UE is allocated resources, e.g. resource blocks, by the base station via DCI. The UE thereby determines resources by receiving and decoding DCI).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Kim with the teachings of Yerramalli in order to enable a higher granularity of resource allocation. 
Kim in view of Yerramalli does not explicitly disclose wherein a frequency resource for the carrier sensing corresponding to a bandwidth of a frequency band that is determined based on the RB set allocation information, and wherein the RB set allocation information indicates a bandwidth of frequency band identified based on a starting resource block for transmitting the uplink data.
However, Amad teaches wherein a frequency resource for the carrier sensing corresponding to a bandwidth of a frequency band that is determined based on the RB set allocation information, and wherein the RB set allocation information indicates a bandwidth of frequency band identified based on a starting resource block for transmitting the uplink data (At least paragraph 42 teaches a communication system which operates over a system bandwidth comprising a plurality of frequency blocks, each frequency block having a plurality of sub-carriers arranged in a sequence of resource blocks, each having a resource block index value that is unique within the system bandwidth. A user device receives resource allocation data encoding the determined allocation of resource blocks for the user device, wherein said resource allocation data encodes the relative position of the contiguous sequence within the system bandwidth; and determining the allocation of resource blocks within its operating bandwidth using the received resource allocation data. As such, Amad teaches that an allocation of resource blocks is directly related to the frequency block being allocated to the UE and as such allows the UE to determine the frequency resources assigned to it based upon the resource blocks.) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Kim in view of Yerramalli with the teachings of Amad since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. 
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claims 27 and 32, Kim in view of Yerramalli and further in view of Amad discloses the method of claim 26 and BS of claim 31 as set forth above. Note that Yerramalli further teaches wherein the interlace allocation information comprises information bits indicting at least one interlace among a plurality of interlaces (Paragraphs 97 explicitly teaches that allocating of resources based on frequency resource interlace segments is beneficial at the expense of extra bits of signaling in DCI).
RE claim 28 and 35, Kim in view of Yerramalli and further in view of Amad discloses the method of claim 26 and BS of claim 31 as set forth above. Note that Yerramalli further teaches wherein the RB set allocation information comprises information of a bandwidth of a frequency band for carrier sensing and information of a position of the frequency band (Paragraphs 94-97, the UE is allocated resources, e.g. resource blocks, by the base station via DCI. The UE thereby determines resources by receiving and decoding DCI),
RE claims 36-39, Kim in view of Yerramalli and further in view of Amad discloses the method of claims 16 and 26, the UE of claim 1 and the BS of claim 31 as set forth above. Note that Yerramalli further teaches wherein the RB set allocation information indicates a bandwidth of frequency band identified based on a starting resource block for transmitting the uplink data (At least paragraph 42 teaches a communication system which operates over a system bandwidth comprising a plurality of frequency blocks, each frequency block having a plurality of sub-carriers arranged in a sequence of resource blocks, each having a resource block index value that is unique within the system bandwidth. A user device receives resource allocation data encoding the determined allocation of resource blocks for the user device, wherein said resource allocation data encodes the relative position of the contiguous sequence within the system bandwidth; and determining the allocation of resource blocks within its operating bandwidth using the received resource allocation data. As such, Amad teaches that an allocation of resource blocks is directly related to the frequency block being allocated to the UE and as such allows the UE to determine the frequency resources assigned to it based upon the resource blocks.) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Kim in view of Yerramalli with the teachings of Amad since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. 
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James P Duffy/           Primary Examiner, Art Unit 2461